Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance.
The prior arts of record do not teach or fairly suggest, alone or in combination, a three-axis piezoelectric accelerometer comprising a housing, three charge output elements disposed inside the housing, and a connector electrically connected to the three charge output elements; the three charge output elements are respectively configured to detect vibrations in directions along a X-axis, a Y-axis, and a Z-axis, and the X-axis, the Y-axis, and the Z-axis are perpendicular to each other in pairs; each of the three charge output elements comprises: a support, comprising a connecting part; a piezoelectric element, which is an annular structural body and connected to the connecting part in a sheathed manner, wherein the piezoelectric element is provided with a first deformation groove penetrating a side wall of the piezoelectric element to disconnect the piezoelectric element in a circumferential direction thereof; a mass block, which is an annular structural body and is connected to the piezoelectric element in the sheathed manner, and wherein the piezoelectric element is in interference fit with the connecting part and the mass block; the three-axis piezoelectric accelerometer further comprises a support base disposed inside an accommodating portion provided in the housing, the support base comprises a base portion connected to the housing and a convex column connected to the base portion, one of the three charge output elements is disposed on the base portion, and the other two of the three charge output elements are disposed on the convex column; the three-axis piezoelectric accelerometer further comprises a lid for closing or opening an opening of the housing, a mounting hole is provided on the lid, and a top of the convex column is inserted into the mounting hole and connected to a hole wall of the mounting hole; the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 







/HELEN C KWOK/Primary Examiner, Art Unit 2861